Citation Nr: 1629210	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  08-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for seborrheic dermatitis of the scalp from February 1, 2008.

2.  Entitlement to a rating for mitral valve prolapse (MVP) in excess of 30 percent from February 1, 2008, to May 18, 2014, and in excess of 60 percent thereafter.

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 17, 2013, and in excess of 70 percent thereafter.

4.  Entitlement to an initial rating for lumbar spine degenerative joint disease (DJD) in excess of 10 percent prior to May 19, 2014, and in excess of 20 percent thereafter. 

5.  Entitlement to an initial compensable rating for right lower extremity radiculopathy (sciatic nerve involvement) prior to June 14, 2005, and a rating in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable rating for right lower extremity radiculopathy (femoral nerve involvement) prior to May 19, 2014, and a rating in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable rating for left lower extremity radiculopathy (sciatic nerve involvement) prior to May 19, 2014, and a rating in excess of 10 percent thereafter.

8.  Entitlement to an initial compensable rating for left lower extremity radiculopathy (femoral nerve involvement) prior to May 19, 2014, and a rating in excess of 10 percent thereafter.

9.  Entitlement to an initial compensable rating for a right shoulder tendonitis prior to May 19, 2014, and a rating in excess of 10 percent thereafter.

10.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to May 19, 2014, and a rating in excess of 10 percent thereafter.

11.  Entitlement to an initial compensable rating for fibroids, ovarian cysts, and polyps.

12.  Entitlement to a compensable rating for bilateral hallux valgus.

13.  Entitlement to a rating in excess of 10 percent for right hand carpal tunnel syndrome.

14.  Entitlement to a rating in excess of 10 percent for left hand carpal tunnel syndrome.

15.  Entitlement to service connection for obstructive sleep apnea.

16.  Entitlement to service connection for deep vein thrombosis.

17.  Entitlement to service connection for metabolic syndrome.

18.  Entitlement to service connection for Achilles tendonitis, to include as secondary to bilateral hallux valgus.

19.  Entitlement to service connection for osteomyelitis, to include as secondary to bilateral hallux valgus.

20.  Entitlement to service connection for plantar aponeurosis enthesopathy, to include as secondary to bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 2005. 

This appeal is before the Board of Veterans' Appeals (Board) from April 2015 and July 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the matters on appeal in November 2013.  In an April 2015 rating decision, the RO granted partial increased ratings for several of the disabilities on appeal, and granted separately compensable ratings for the radiculopathy disabilities listed above. 

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): a compensable rating for bilateral hallux valgus; a rating in excess of 10 percent for right hand carpal tunnel syndrome; a compensable rating for left hand carpal tunnel syndrome; service connection for obstructive sleep apnea; service connection for deep vein thrombosis; service connection for metabolic syndrome; service connection for Achilles tendonitis, to include as secondary to bilateral hallux valgus; service connection for osteomyelitis, to include as secondary to bilateral hallux valgus; and service connection for plantar aponeurosis enthesopathy, to include as secondary to bilateral hallux valgus.


FINDINGS OF FACT

1.  Since February 1, 2008, the Veteran's scalp seborrheic dermatitis has required constant or near-constant systemic therapy; it has not been manifested by palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of facial features, scar 5 or more inches in length, scar adherent to underlying tissue, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.

2.  MVP symptoms of workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, began July 17, 2012; chronic congestive heart failure, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent has never been shown.

3.  Prior to May 17, 2013, the Veteran's PTSD most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); it has never approximated total occupational and social impairment. 

4.  Prior to May 19, 2014, the Veteran's lumbar spine DJD most closely approximated thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; it has never approximated either forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

5.  Beginning February 1, 2005, the Veteran's right lower extremity radiculopathy with sciatic nerve involvement has approximated mild incomplete paralysis of the sciatic nerve.

6.  Radiculopathy with femoral nerve involvement of both lower extremities was first shown on May 19, 2014, and has approximated mild incomplete paralysis of the femoral nerve.

7.  Beginning February 8, 2009, the Veteran's left lower extremity radiculopathy with sciatic nerve involvement has approximated mild incomplete paralysis of the sciatic nerve.

8.  Right shoulder X-ray examinations have shown no arthritis or other joint abnormality; prior to May 19, 2014, there was no objective evidence of pain or painful motion of the right shoulder, or any other pathology relating to the shoulder; and beginning May 19, 2014, the Veteran's right shoulder tendonitis has been productive of objective evidence of tenderness and pain on movement of the shoulder, but has not approximated limitation of motion of the arm to shoulder level or lower.   

9.  Beginning February 1, 2005, the Veteran's GERD has been productive of symptoms of pyrosis and some dysphagia; it has never been productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

10.  The Veteran's fibroids, ovarian cysts, and polyps disability has been productive of symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no greater, for seborrheic dermatitis of the scalp, beginning February 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2015).

2.  The criteria for a rating of 60 percent, but no greater, beginning July 17, 2012, for MVP have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7000 (2015).

3.  The criteria for an initial rating for PTSD in excess of 30 percent prior to May 17, 2013, and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an initial rating for lumbar spine DJD in excess of 10 percent prior to May 19, 2014, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

5.  The criteria for a rating of 10 percent, but no greater, beginning February 1, 2005, for right lower extremity radiculopathy (sciatic nerve involvement) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for an initial compensable rating for right lower extremity radiculopathy (femoral nerve involvement) prior to May 19, 2014, and a rating in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8526 (2015).

7.  The criteria for a rating of 10 percent, but no greater, beginning February 8, 2009, for left lower extremity radiculopathy (sciatic nerve involvement) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).

8.  The criteria for an initial compensable rating for left lower extremity radiculopathy (femoral nerve involvement) prior to May 19, 2014, and a rating in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8526 (2015).

9.  The criteria for an initial compensable rating for right shoulder tendonitis prior to May 19, 2014, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2015).

10.  The criteria for a rating of 10 percent, but no greater, beginning February 1, 2005, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

11.  The criteria for an initial rating of 10 percent, but no greater, for fibroids, ovarian cysts, and polyps have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.116, Diagnostic Codes 7612-7615, 7628 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for the disabilities on appeal represented a substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the assigned ratings did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of her disabilities in September 2004, January and February 2008, May 2014, and March 2015.  Together, these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that in December 2015 the Social Security Administration contacted VA and requested that it disclose medical records for the Veteran.  The Veteran has not informed VA of any potentially outstanding pertinent records not obtained by VA and there is no other indication that any such outstanding records exist, or that all identified pertinent records are not already associated with the claims file.  Thus, the Board will proceed with adjudication of the issues on appeal below.  

Moreover, in obtaining updated VA treatment records and the May 2014 and March 2015 VA examination reports, and sending the Veteran a December 2013 letter requesting pertinent outstanding private treatment records, the AOJ substantially complied with the Board's November 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  A rating in excess of 10 percent for seborrheic dermatitis of the scalp from February 1, 2008

The Veteran's seborrheic dermatitis of the scalp is rated under Diagnostic Code (DC) 7806.  Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Board also notes that under DC 7809, discoid lupus erythematosus or subacute cutaneus lupus erythematosus is rated a disfigurement of the head, face, or neck (DC 7800) scars (DCs 7801-05), or dermatitis (DC 7806), depending on the predominant disability.

On February 2008 VA examination, the Veteran reported scalp dryness and using a corticosteroid ointment that she applied three times per day.  On examination, skin revealed normal coloration, there was a 2 centimeter (cm) by 2 cm rash noted on the crown of scalp, and 2 cm hyperpigmented rash that was 2 cm at its widest point, located on the crown of her scalp, which was non-tender to palpation and non-adherent to underlying tissue.  The texture of the skin was good, there was no instability, inflammation, edema, or keloid formation, and no induration or inflexibility of the skin within the area of the lesion.  The lesion did not limit motion of the scalp.  The diagnosis was seborrheic dermatitis located on the scalp involving 5 percent of exposed areas and 1 percent of total body area.  

June and September 2008 VA treatment records reflect complaints of hair loss to vertex and extreme pruritus to scalp.  On examination, there was approximately 3.0 by 2.5 cm hyperpigmented raised plaque with follicular plugging and short hairs vertex of the scalp, well defined border and no additional areas of alopecia in the scalp.  It was noted that scalp biopsy had shown discoid lupus erythematosus, and the Veteran was started on the immunosuppressive Protopic ointment, 0.1 percent, to affected areas twice daily.  Constant corticosteroid or immunosuppressive topical treatments were noted in February and April 2009 and October 2010 VA treatment notes.  Also, April 2014 and March 2015 treatment records reflect treatment with the topical corticosteroid clobetasol propionate, 0.05 percent applied to skin twice a day.

On May 2014 VA examination, the diagnosis was seborrheic dermatitis due to discoid lupus, with treatment of constant or near constant hydroxy chloroquine sulfate and clobetasol twice a day.  

In this case a rating of 60 percent, but no greater, for the Veteran's scalp seborrheic dermatitis is warranted.  The record reflects that since February 1, 2008, the Veteran's seborrheic dermatitis has included topical corticosteroids and topical immunosuppressive medications; thus, for purposes of applying DC 7806, the Veteran has required constant or near-constant systemic therapy.  See Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).

However, while the Veteran's skin condition of the scalp has required constant or near-constant systemic therapy, the record has not reflected visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of facial features, scar 5 or more inches (13 or more cm) in length, scar adherent to underlying tissue, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Thus, a greater rating for disfigurement of the head, face, or neck is not warranted.  See 38 C.F.R. § 4.118, DC 7800. 

Finally, the Board notes the Veteran's hair loss, and that on May 2014 VA examination alopecia areata with hair loss limited to the scalp and face was noted, but not scarring alopecia.  In this regard, alopecia areata with loss of hair limited to scalp and face is rated noncompensable (0 percent) under 38 C.F.R. § 4.118, DC 7831.  Thus, a separately compensable rating for any such condition is not warranted.

Accordingly, a rating of 60 percent, but no greater, for seborrheic dermatitis of the scalp from February 1, 2008, is warranted.

B.  A rating for MVP in excess of 30 percent from February 1, 2008, to May 18, 2014, and 60 percent thereafter

The Veteran's MVP is rated under DC 7000 for valvular heart disease, including rheumatic heart disease.  DC 7000 provides for a 10 percent evaluation when a workload of greater than 7 METs, but not greater than 10 METs, that results in dyspnea, fatigue, angina, dizziness or syncope or continuous medication required.  A 30 percent evaluation is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or if the evidence demonstrates left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for active infection with valvular heart damage and for three months following cessation of therapy for active infection.  A 100 percent rating is also warranted for valvular heart disease resulting in chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7000.

During her July 17, 2012, Board hearing, the Veteran asserted that she had tachycardia episodes, fatigue, shortness of breath, and some dizzy spells.

January and February 2008 VA treatment records, and a February 2008 VA examination report, reflect that an echocardiogram showed normal left ventricular size and function and estimated ejection fraction of 55 to 60 percent, with no gross abnormalities, including in the aortic mitral or tricuspid valves seen.  METS were estimated from the treadmill at 7 before the test was stopped due to fatigue.  

April 2009 computed tomography (CT) scan revealed that the heart was slightly enlarged.  A June 2009 VA emergency room note reflects that the Veteran completed of chest tightness, shortness of breath, and rapid heart rate, and that the day prior she felt as though she was going to have a heart attack, but she sat down and began to feel better.  An April 2010 VA treatment note reflects that nuclear stress test in November 2009 showed a normal ejection fraction 62 percent.

On May 2014 VA examination, it was noted that the Veteran had not had congestive heart failure, and there was no evidence of cardiac hypertrophy of dilation on electrocardiogram.  It was noted that there were no significant changes when compared with electrocardiogram in 2004.  While actual exercise stress test was not performed, an interview-based METs test reflected that workload of greater than 3 METs but not greater than 5 METs results in dyspnea an fatigue; such level was noted to be consisted with activities such as light yard work (weeding), mowing the lawn with a power motor, or brisk walking (4 miles per hour).  It was noted that the METs level limitation was not due solely to the Veteran's heart condition, but that 20 percent of such level would be due to the heart condition.  

In this case, a rating greater than 30 percent prior to July 17, 2012, for MVP is not warranted, but a 60 percent rating, but no greater for MVP beginning July 17, 2012, is warranted.  Prior to July 17, 2012, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, was not shown.  While it was not until May 2014 that workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea and fatigue were shown, as noted in the November 2013 Board remand, during her July 17, 2012, Board hearing, the Veteran reported that her MVP had increased in severity since her February 2008 VA examination.  Resolving reasonable doubt in her favor, the Board finds that, while not noted on medical examination until May 2014, the Veteran's decreased workload METs began July 17, 2012, when she reported a worsening in her heart condition.  However, as chronic congestive heart failure, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent has never been noted in the record, no rating greater than 60 percent is warranted.

Accordingly, a rating greater than 30 percent prior to July 17, 2012, for MVP is not warranted, but a 60 percent rating, but no greater, for MVP beginning July 17, 2012, is warranted, and there is no basis for further staging of the Veteran's rating.

C.  An initial rating for PTSD in excess of 30 percent prior to May 17, 2013, and in excess of 70 percent thereafter

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In this case, an initial rating for PTSD in excess of 30 percent prior to May 17, 2013, and in excess of 70 percent thereafter, is not warranted.

As reflected in September 2004 and January 2008 VA examination reports, as well as an August 2012 VA mental health note, prior to May 17, 2013, the Veteran's PTSD was manifested by symptoms of nightmares, sleeping problems, exaggerated startle response, intrusive thoughts, decreased interest in activities, off and on depression and anxiety, feelings of avoidance and estrangement from others, decreased participation in social activities, difficulty concentrating, and irritability without anger outbursts.  Such symptoms most closely approximate the nature and severity of those listed in the criteria for a 30 percent rating under DC 9411, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Also, such disability during this period has resulted in "occupational and social impairment," including feelings of avoidance and estrangement from others, and decreased participation in social activities, but the record during this period has shown the Veteran to generally function satisfactorily, with routine behavior, self-care, and conversation normal.

The Veteran's disability has not more closely approximated the nature and severity of the symptoms listed in the criteria for a 50 percent rating or greater for PTSD. In this regard, the Veteran has been shown to have normal speech and thought content, no delusions, hallucinations, or suicidal tor homicidal ideation, appropriate affect, no panic attacks noted, and no impairment of short and long-term memory.  She was noted to have fair to good judgment and insight and to be well-dressed and groomed, with no abnormal movements and very good personal hygiene.  She had no looseness of associations or flight of ideas, and no manic disorder or obsessive-compulsive disorder symptoms.  Again, while she reported irritability, she denied anger outbursts.  

The Board also notes the Veteran's global assessment of functioning (GAF) scores during this period.  On September 2004 VA examination, she was assigned a GAF score of 50, but an October 2004 VA psychological note reflects that the Veteran disclosed improved functioning and ability to utilize adequate coping skills to deal with stress, and her assigned GAF score was 70.  On January 2008 VA examination, the Veteran was assigned a GAF score of 65, which was noted to mean that she had "mild to moderate difficulty in social and occupational functioning."  An August 2012 mental health note reflects that her assigned GAF score was 60-65.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

The Board has considered such GAF scores.  While varying somewhat, including from a GAF score of 50 to a GAF score of 70 in approximately one month, the Board finds that such scores, considered as a whole, are generally consistent with the criteria for a 30 percent rating under DC 9411.  Again, while occupational and social impairment was shown, the Veteran generally functioned satisfactorily, and her PTSD symptoms were never of the nature or severity of flat affect, circumstantial speech, occasional panic attacks, suicidal ideation, or severe obsessional rituals.  Thus, the Board finds the GAF scores during this period that represent mild to moderate difficulty in social and occupational functioning, as on January 2008 VA examination, to be most probative, given their consistency with the evidence as a whole during this period.

The Board also notes the Veteran's assertions in a July 2005 statement and during her July 2012 Board hearing, that she experienced "occasional work ineptitude" due to her concentration problems, felt stressed and irritable at her job, had difficulty with social relationships and some forgetfulness, and felt less productive at work.  However, particularly in the context of the objective assessments of the Veteran's mental disability during the period prior to May 17, 2013, the Board finds that such reported symptoms are adequately contemplated in the Veteran's 30 percent rating for PTSD, which contemplates "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)."  Again, as discussed above, particularly given the objective medical assessments of the Veteran's disability, her PTSD did not more closely approximate symptoms of the nature and severity, or the level of occupational and social impairment, of those contemplated in ratings in excess of 30 percent under DC 9411. 

A May 17, 2013, VA mental health treatment note reflects that the Veteran reported being more stressed out at her job, tearful, feeling overwhelmed, taking her frustration out on her husband, and experiencing depressive symptoms including poor sleep, irritability, and isolation.  Subsequent VA treatment notes, including in September and October 2014 and February 2015, reflect depressed mood, low motivation, and increased stress.  On March 2015 VA examination, the Veteran was assessed as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood rather than total occupational and social impairment.  It was noted that the Veteran had increased symptoms due to a January 2015 incident at work, and suicidal ideation was noted for first time in the record. 

However, the Veteran's symptoms beginning May 17, 2013, have not been of the nature and extreme severity of those listed in the criteria for a 100 percent rating under DC 9411.  Also, although the record has reflected increased stress at work reported by the Veteran, it reflects that she had been working full time for the past nine years, and nothing amounting to "total" occupational and social impairment due to PTSD has been shown.

Accordingly, an initial rating for PTSD in excess of 30 percent prior to May 17, 2013, and in excess of 70 percent thereafter, is not warranted, and there is no basis for further staged rating of the Veteran's disability.

D.  An initial rating for lumbar spine DJD in excess of 10 percent prior to May 19, 2014, and 20 percent thereafter

The Veteran's lumbar spine DJD is rated under Diagnostic Code (DC) 5242, and is thus rated under the criteria for degenerative arthritis of the spine.  Her disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

In this case, neither an initial rating for lumbar spine DJD in excess of 10 percent prior to May 19, 2014, nor a rating for 20 percent thereafter, is warranted.

As reflected in September 2004 and February 2008 VA examination reports and November 2013 VA treatment notes, prior to May 19, 2014, the Veteran's lumbar spine disability was manifested by lumbar spine pain and stiffness with reported occasional flare-ups, increased by walking, activity, bending, and stooping.  Such disability resulted in functional limitation such as having to reposition herself often with driving and getting out to stretch her lower back every two to three hours, not being able to do yard work, and having problems with squatting and sitting.  Range of motion measurements, as noted on September 2004 and February 2008 VA examination and on VA treatment in July 2008, revealed flexion limited, at most, to 80 degrees, and combined range of motion of the thoracolumbar spine much greater than 120 degrees, even considering pain, any additional loss on repetition, and other such factors.

Also, the record does not reflect any symptomatology approximating muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While during VA treatment in November 2013, the Veteran reported intermittent spasms, there is no indication that any spasms resulted in abnormal gait or abnormal spinal contour, and the Veteran was specifically noted not to have had such symptomatology on September 2004 and February 2008 VA examination, and even on May 19, 2014, VA examination.  In this regard, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour is symptomatology specifically contemplated in the criteria for a 10 percent rating under DC 5242.  

The Board notes the Veteran's assertions in an August 2008 statement that she had severe lumbar spine pain and was severely limited in daily in all physical activities including household chores, and that bending, sitting, lifting, walking, stretching, and exercising were with limitations and restrictions.  However, even considering these reports by the Veteran, in light of evidence as a whole, the Board finds that, prior to May 19, 2014, her lumbar spine disability, while productive of pain and impairment, most closely approximated the criteria for a 10 percent rating under DC 5242.

Beginning May 19, 2014, as reflected on VA examination, the Veteran's lumbar spine DJD continued to be manifested by such impairment as difficulty walking up stairs to enter her office building, increased pain with prolonged sitting and standing, and difficulty with lifting.  However, as recorded on May 19, 2014, VA examination, range of motion testing revealed flexion to 45 degrees, with objective evidence of painful motion at that point; after repetitive use, flexion was to 60 degrees.  Given these examination results and the record as a whole, even again considering such symptoms as pain, stiffness, and function on repetition, since May 19, 2014, the Veteran's lumbar spine DJD has been shown to more closely approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than either forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Thus, a rating in excess of 20 percent under DC 5242 has not been warranted.  

The record has never reflected periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician; the Veteran was specifically noted not to have had periods of incapacitating episodes on September 2008 and May 2014 VA examinations.  Thus, a higher rating under DC 5243 for incapacitating episodes is not warranted for either period in question.  

Accordingly, neither an initial rating for lumbar spine DJD in excess of 10 percent prior to May 19, 2014, nor a rating for 20 percent thereafter, is warranted, and there is no basis for further staged ratings of the Veteran's disability.


E.  Increased ratings for lower extremity radiculopathies

The Veteran's right and left lower extremity radiculopathy with sciatic nerve involvement is rated under DC 8520.  DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent and that moderate incomplete paralysis is rated as 20 percent.  Moderately severe incomplete paralysis is rated as 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.  38 C.F.R. § 4.124a.

His right and left lower extremity radiculopathy with femoral nerve involvement is rated under DC 8526.  Under DC 8526, complete paralysis of the anterior crural (femoral) nerve with paralysis of quadriceps extensor muscles is rated 40 percent.  For incomplete paralysis, severe is rated 30 percent, moderate 20 percent, and mild 10 percent.  38 C.F.R. § 4.124a.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In this case, a rating of 10 percent for right side radiculopathy with sciatic nerve involvement is warranted the beginning February 1, 2005.  The Veteran was diagnosed as having a right sciatica neuropathy in service in 2002.  VA treatment records reflect complaints of VAMC treatment reflect reports of right lower extremity numbness in June 2005, and subsequent diagnoses of L4-S1 radiculopathy in January 2006.  Given this, resolving reasonable doubt in the Veteran's favor, a 10 percent rating for mild incomplete paralysis of the sciatic nerve beginning February 1, 2005, the first day after her separation from service, rather than June 14, 2005.  

Also, a rating of 10 percent, but no greater, beginning February 8, 2009, is warranted for left side radiculopathy with sciatic nerve involvement.  Prior to February 8, 2009, the record does not reflect left side radiculopathy approximating even mild incomplete paralysis of the sciatic nerve.  Sensory and motor, and examination of the left lower extremity were normal on September 2004 and February 2008 VA examinations regarding any potential radiculopathy, with straight leg raise negative; on February 2008 examination, the Veteran specifically reported pain radiating down her right leg, with location on the right lower side that distributed over her right buttock and down her right leg.  Likewise, in March 2007, the Veteran was noted to have had likely L4-51 radiculopathy on the right side only.

On February 8, 2009, treatment, the Veteran reported low back pain and lumbar radiculopathy down the right leg, but pain also on the left.  On November 2010 VA neurology examination, while the findings included no weakness of the lower extremities and pain sensation normal, knee jerks were decreased, and the impression was bilateral lumbar radiculopathy, right greater than left.  Also, on December 2010 VA treatment, the Veteran presented for followup with complaints of low back pain with radiation to both lower extremities; she was assessed as having lumbar degenerative disc disease with bilateral lower extremity radiculopathy, and it was noted that Neurontin would be started.  Resolving reasonable doubt, the Board finds that, as of the February 8, 2009, date that left side radiculopathy pain was also noted in the record, a 10 percent rating is warranted for left lower extremity radiculopathy with sciatic nerve involvement.  

However, the sciatic radiculopathy of neither leg has ever approximated any more than mild incomplete paralysis of the sciatic nerve.

As reflected on September 2004 VA examination and a March 2007 and July 2008 VA treatment notes, the Veteran had normal sensation, motor function, strength, and reflexes in the right leg.  Also, VA treatment records reflect that on June 2009 neurology consult the Veteran did not complain of any leg weakness; pinprick sensation was grossly intact in the lower extremities in August 2011; in October 2012 the Veteran denied weakness of the lower extremities and muscle bulk and tone, strength, sensation on soft touch were normal in both lower extremities; and in November 2013 the Veteran denied any lower extremity weakness or sensory or motor changes.  On May 19, 2014, VA examination, muscle strength was full in the lower extremities with no atrophy, reflexes and sensory examination were normal throughout, and straight leg raising test was negative bilaterally; in assessing the severity of the Veteran's radiculopathy affecting the sciatic nerve of each leg, the examiner noted it to be "mild."  

Furthermore, prior to May 19, 2014, radiculopathy with femoral nerve involvement of either lower extremity was not noted, and when first noted at that time was assessed as being of mild severity.  On VA examination, again, muscle strength was full in the lower extremities with no atrophy, reflexes and sensory examination were normal throughout, and straight leg raising test was negative bilaterally; in assessing the severity of the Veteran's radiculopathy affecting the femoral nerve of each leg, the examiner noted it to be "mild."  The evidence of record does not suggest any more severe femoral radiculopathy than that noted on May 2014 VA examination.

Accordingly, a rating of 10 percent, but no greater, for right side radiculopathy with sciatic nerve involvement is warranted the beginning February 1, 2005; a 10 percent rating, but no greater, is warranted for left lower extremity radiculopathy with sciatic nerve involvement beginning February 8, 2009, but no earlier; and neither a compensable rating prior to May 19, 2014, nor a rating in excess of 10 percent thereafter, is warranted for radiculopathy with femoral nerve involvement for either lower extremity.  There is no basis for further staged ratings of the Veteran's disabilities.

F.  An initial compensable rating for a right shoulder tendonitis prior to May 19, 2014, and in excess of 10 percent thereafter

The Veteran's right shoulder tendonitis is rated under DC 5201-5019 and is thus rated by analogy under the criteria for bursitis.  See 38 C.F.R. §§ 4.20, 4.27.  Under DC 5019, bursitis is rated on limitation of motion of the affected parts or as arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5019.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

In this case, neither an initial compensable rating for a right shoulder tendonitis prior to May 19, 2014, nor a rating in excess of 10 percent thereafter, is warranted.

Initially, as reflected in September 2004, February 2008, and May 2014 VA examination reports, the Veteran has been shown to have had no arthritis or other joint abnormality on X-ray examinations.  Also, prior to May 19, 2014, while occasional complaints of right shoulder pain were noted in the record, objective testing of the Veteran's right shoulder on examination, as in September 2004 and February 2008, reflected full range of motion without restriction or pain and no change in motion or additional symptomology on repetition, and no tenderness to palpation in the shoulder area with range of motion.  The impressions on September 2004 and February 2008 VA examination were "No pathology is identified on physical examination to render a diagnosis," and "Negative right shoulder."  Given the examination findings prior to May 19, 2014, reflecting no objective evidence of pain or painful motion of the right shoulder, or any other pathology relating to the shoulder, a compensable rating for right shoulder tendonitis during that period is not warranted.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5201.

On May 19, 2014, VA examination, the Veteran reported pain with moderate flare-up with use, which made it difficult to raise her arm over her head.  She was able to raise her arm over her head, with flexion to 140 degrees and abduction to 145 degrees, and was noted to have had tenderness to palpation and pain with movement.  Muscle strength was full with no atrophy.  

While this VA examination reflects objective evidence of tenderness and pain and limitation of movement of the shoulder, even considering such pain and limitation, it does not reflect disability approximating limitation of motion of the arm to shoulder level or lower.  Thus, a rating in excess of 10 percent for limitation of shoulder motion is not warranted under DC 5201, and there is no other applicable code under which any higher rating for the Veteran's right shoulder disability would be warranted.

Accordingly, neither an initial compensable rating for a right shoulder tendonitis prior to May 19, 2014, with a rating in excess of 10 percent thereafter, is warranted, and there is no basis for further staged rating of the Veteran's disability.  

G.  An initial compensable rating for GERD prior to May 19, 2014, and a rating in excess of 10 percent thereafter

The Veteran's GERD is rated under DC 7399-7346, and is thus rated by analogy under DC 7346 for hiatal hernia.  

Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114, DC 7346.

In this case, an initial rating of 10 percent, but no greater, prior to prior to May 19, 2014, for GERD is warranted, but a rating no greater rating than 10 percent has been warranted at any time.  

The record reflects that the Veteran's GERD has generally been manifested by symptoms of pyrosis and some dysphagia.  A September 2004 VA upper GI series for a history of heartburn and indigestion revealed minimal gastroesophageal reflux observed to the level of the distal one-third, of the esophagus, and the upper GI series examination otherwise unremarkable.  In a July 2005 statement, the Veteran reported symptoms of pyrosis and dysphagia, and generally reported such symptoms throughout the pertinent period.  VA treatment records, including in April and October 2007, reflect reports of heartburn and acid reflux, and that the Veteran was proscribed medication such as omeprazole at 40 to 80 milligrams (mg) daily.  On February 2008 VA examination, the Veteran reported dysphagia for solids and liquids.  May, September, and December 2008 VA treatment records reflect that the Veteran was found to have had a hiatal hernia on April 2006 esophagogastroduodenoscopy, and reported reflux and dysphagia.  

The record has not reflected "persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health."  While the Veteran, as in a July 2005 statement, has asserted symptoms such as regurgitation and sharp pain in and shoulder daily, the majority of the treatment records do not reflect such symptoms, and rather reflect complaints primarily of heartburn, with some dysphagia.  Moreover, the Veteran's GERD symptoms, generally, while productive of pyrosis and some dysphagia, have not risen to the level of was could be considered "considerable impairment of health," given the evidence as a whole.  In this regard, September 2004 VA upper GI series for a history of heartburn and indigestion revealed only minimal gastroesophageal reflux observed to the level of the distal one-third of the esophagus, and the upper GI series examination otherwise unremarkable.

The Board notes that on February 2008 VA examination, while reporting symptoms of epigastric pain without associated substernal or arm pain on a regular basis, the Veteran reported that she had had pain to the point of symptoms of substernal and arm pain when having a flare-up of the GERD, but that this only happened about once per month.  Even assuming the Veteran's credibility regarding her arm pain, such symptoms do not rise to the level persistently recurrent epigastric distress productive of considerable impairment of health; in this regard, she also reported at that time that her drug and dosage seemed to help control her symptoms.

The Board also notes that on May 2014 VA examination, the Veteran reported symptoms of persistently recurrent epigastric distress and dysphagia, pyrosis, reflux, regurgitation, and substernal arm or shoulder pain.  However, the Board does not find that such reports show "persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health."  In this regard, VA treatment records reflect that in November 2013 the Veteran reported tolerating her medication well with no side effect, avoiding spicy and irritating food, excess coffee and alcohol, and she denied any abdominal/epigastric pain, nausea, weight loss, difficulty swallowing, or any heart burn.  The assessment was GERD that was asymptomatic now, controlled by medication.  Likewise, in March 2014, approximately two months prior to the May 2014 VA examination, the Veteran reported, regarding GERD and hiatal hernia, she denied any abdominal/epigastric pain, nausea, weight loss, difficulty swallowing, or heartburn.  In February 2015 she was again assessed as having GERD, asymptomatic now, controlled with medication.

Given the Veteran's reports and the medical evidence as a whole during this period-particularly his reports on treatment, which the Board finds more credible and probative than her reports on VA examination in connection with her claim for benefits-the Board finds that the Veteran's GERD did not rise to the level of being productive of considerable impairment of health, or worse.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (finding that a Board decision properly assigned more probative value to a hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Accordingly, an initial rating of 10 percent, but no greater, prior to prior to May 19, 2014, for GERD is warranted, but no higher rating than 10 percent has been warranted at any time, and there is no basis for further staging of the Veteran's rating.

H.  An initial compensable rating for fibroids, ovarian cysts, polyps

The Veteran's fibroids, ovarian cysts, and polyps are rated under 38 C.F.R. § 4.116, DC 7628, for benign neoplasms of the gynecological system or breast, and are thus rated according to impairment of the urinary or gynecological systems, or skin.

Under DCs 7612-7615, disease, injury or adhesions of the cervix, uterus, or ovary are rated according to the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  Under the General Rating Formula, symptoms not controlled by continuous treatment warrant a 30 percent rating, symptoms that require continuous treatment warrant a 10 percent rating, and symptoms that do not require continuous treatment are rated noncompensable (0 percent).  See 38 C.F.R. § 4.116.

On May 2014 VA examination, the Veteran reported having an endometrial ablation in 2011 that helped but now having heavy periods, bloating, and pain in the pelvic area, and increased bleeding between cycles.  It was noted that the Veteran had symptoms of intermittent pain, severe pain, pelvic pressure, irregular menstruation, and frequent or continual menstrual disturbances.  It was noted that she was treated with medication for pain, and that her pelvic pain, fibroids, and menorrhagia were conditions with symptoms that required continuous treatment; it was indicated that she did not have symptoms that were not controlled by continuous treatment.  

The March 2014 VA examiner reported reviewing the claims file prior to providing her medical report, and the record as a whole is generally consistent with her assessment that the Veteran's disability has been productive of symptoms that have required continuous treatment.  While the record reflects occasional periods of the Veteran reporting increases and decreases in symptoms, it reflects that her service-connected fibroids, ovarian cysts, and polyps disability have generally required continuous treatment.  

In a July 2005 statement, the Veteran complained of symptoms of abnormal uterine bleeding and spotting premenstrual bleeding, cramping.  She reported prescribed treatment of birth control pills for bleeding, HCTZ for water retention, and Motrin to assist with cramps.  A December 2005 VA ultrasound revealed uterine fibroids.  VA treatment records further reflect complaints pain and cramping excessively in connection with her disability in August 2008, and in April 2010, the Veteran again complained of menstrual symptoms and it was noted that previous sonogram had revealed fibroid uterus.

A May 2010 private ultrasound revealed enlarged fibroid uterus.  May 2010 private treatment records also reflect that the Veteran had been taking birth control pills for menorrhagia, but such treatment was stopped due to a deep vein thrombosis; an injection of Depo-Lupron was recommended, it was recommended that the Veteran follow-up on her uterine fibroids, and it was noted that she may need to be on a progestational only agent, temporarily.  In December 2010 the Veteran underwent a pap smear for menorrhagia, at which time it was noted that she was currently treated with Lupron for dysmenorrhea and menorrhagia.  In March 2011, she underwent a Nova Sure ablation for long history of irregular menses and uterine fibroids, and it was also noted that she had been treated with Lupron for dysmenorrhea and heavy menorrhagia.  In August 2011, it was noted that the Veteran had not had menses from the time of the ablation until that month, that menses was light and with cramps, and that she was prescribed Naproxen and symptoms improved.  In December 2012, the Veteran sought a consult evaluation to discuss treatment options for fibroids dysmenorrhea, and again sought treatment for menstrual problems in June 2013.  

Given the evidence as a whole, to include the May 2014 VA examiner's medical opinion, and resolving reasonable doubt in the Veteran's favor,  the Board finds that the Veteran's service-connected fibroids, ovarian cysts, and polyps has most closely approximated disability productive of symptoms that have required continuous treatment, but not symptoms not controlled by continuous treatment.  

The Board notes that on May 2014 VA examination the Veteran also reported urinary incontinence/leakage that did not require the use of absorbent material.  But this subjective report is not indicative of any objective medical evidence linking urinary incontinence or leakage to her service-connected disability in this examination report/opinion or elsewhere in the record; rather, the record reflects no other mention of urinary incontinence or leakage.  In this regard on February 2008 VA examination, the Veteran denied any urinary tract problems besides a 2003 kidney stone, and during her July 2012 Board hearing she testified that she did not have any urinary problems associated with her service-connected fibroids, ovarian cysts, and polyps.  Furthermore, urinary incontinence or leakage that does not require the use of absorbent material does not warrant any compensable rating under the applicable rating criteria for voiding dysfunction.  See 38 C.F.R. § 4.115.  Thus, no separately compensable rating for any urinary incontinence or leakage is warranted.

Accordingly, an initial rating of 10 percent, but no greater, for fibroids, ovarian cysts, and polyps is warranted, and there is no basis for staged rating of the Veteran's disability.

I.  Extraschedular consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, for reasons discussed in detail above, the Veteran's symptoms and impairment associated with each of her disabilities addressed are adequately contemplated in the applicable criteria for her assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not suggest, even considering the combined effect of the Veteran's service-connected disabilities, that they have at any point reflected factors that constitute "an exceptional or unusual disability picture" given the level of disability contemplated in her assigned ratings.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, there has been no assertion, and the evidence has not shown, that the Veteran has been unemployable during the appeal period due to service-connected disabilities; rather, the record reflects that she has maintained full-time employment during this period.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be addressed here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that in a March 2015 VA examination, while the Veteran acknowledged that she was still working, she reported a recent incident of sexual harassment at her job; while there has been no assertion of unemployability thus far, if any such issue is determined to have been reasonably raised in the future, it will be addressed at that time.  


ORDER

A rating of 60 percent, but no greater, for seborrheic dermatitis of the scalp, beginning February 1, 2008, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating of 60 percent, but no greater, beginning July 17, 2012, for MVP is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial rating for PTSD in excess of 30 percent prior to May 17, 2013, and in excess of 70 percent thereafter, is denied.

An initial rating for lumbar spine DJD in excess of 10 percent prior to May 19, 2014, and in excess of 20 percent thereafter, is denied.

An initial rating of 10 percent, but no greater, beginning February 1, 2005, for right lower extremity radiculopathy (sciatic nerve involvement) is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial compensable rating for right lower extremity radiculopathy (femoral nerve involvement) prior to May 19, 2014, and a rating in excess of 10 percent thereafter, is denied.

A rating of 10 percent, but no greater, beginning February 8, 2009, for left lower extremity radiculopathy (sciatic nerve involvement) is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial compensable rating for left lower extremity radiculopathy (femoral nerve involvement) prior to May 19, 2014, and a rating in excess of 10 percent thereafter, is denied.

An initial compensable rating for right shoulder tendonitis prior to May 19, 2014, and a rating in excess of 10 percent thereafter, is denied.

An initial rating of 10 percent, but no greater, beginning February 1, 2005, for GERD is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial rating of 10 percent, but no greater, for fibroids, ovarian cysts, and polyps is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The following issues must be remanded: a compensable rating for bilateral hallux valgus; a rating in excess of 10 percent for right hand carpal tunnel syndrome; a compensable rating for left hand carpal tunnel syndrome; service connection for obstructive sleep apnea; service connection for deep vein thrombosis; service connection for metabolic syndrome; service connection for Achilles tendonitis, to include as secondary to bilateral hallux valgus; service connection for osteomyelitis, to include as secondary to bilateral hallux valgus; and service connection for plantar aponeurosis enthesopathy, to include as secondary to bilateral hallux valgus.

In November 2013, the Board noted that the Veteran had filed a notice of disagreement with respect to these issues, and instructed the AOJ to issue a statement of the case on them, which it did in April 2015.  The Veteran filed a substantive appeal of the issues in June 2015.  

In an April 2015 written communication to the Veteran's state service representative, the AOJ informed the representative that the issues discussed in the decision above were on appeal and requested that the representative complete a VA Form 646 (Statement of Accredited Representative in an Appealed Case), which it would be given 10 days to complete in accordance with M21-1 Part 4, Chapter 8, 8.29.  Accordingly, in May 2015, the representative submitted a VA Form 646 with respect to these claims only, with argument in support of such claims.  The AOJ then recertified only these issues to the Board in a VA Form 8 (Certification of Appeal).  

The AOJ did not request a VA Form 646 from the Veteran's representative with respect to the remaining issues on appeal, the representative did not submit a VA Form 646 or any further argument or evidence supporting these remaining claims, and no Form 8 was issued certifying such claims to the Board.  Thus, these remaining issues are being remanded to allow the Veteran's state service representative the opportunity to submit a Form 646 and any additional argument or evidence before the issues are certified to the Board.  See M21-1, Part I, Chapter 5, Section F.2; see also M21-1 Part 4, Chapter 8, Historical 8.29, 8.31; see also 38 C.F.R. §§ 19.31, 19.37, 20.600.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's representative the opportunity to submit a VA Form 646 with respect to the issues remaining on appeal in accordance with M21-1, Part I, Chapter 5, Section F.2.

2.  After completing the above and any other necessary development, readjudicate the appeal and provide a supplemental statement of the case to the Veteran, if appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


